DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “302” (see page 14 of 27 paragraph [0042] line 2; page 15 of 27 lines 2 and 5)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure filed on 04/02/2020 is accepted by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Wrenninge (US 20190156151 A1).
Regarding claim 1, AAPA discloses a method for training a system comprising providing a training dataset to the system to training the system to perform visual recognition (AAPA specifically discloses “Known systems for performing specific tasks generating a synthetic image dataset. Block S500 functions to output a synthetic image dataset, made up of intrinsically labelled images, as a result of the procedural generation, rendering, and/or augmentation Blocks of the method, for use in downstream applications (e.g., model training, model evaluation, image capture methodology validation, etc.).”); combining the plurality of synthetic images with a plurality of real images to produce a training dataset, wherein the training dataset includes synthetic data that is generated based on any one of a plurality of attributes (figure 1 paragraphs [0070]-[0074] specifically discloses “Block S500 can thus also include combining   Block S500 can include combining synthetic and real images into a combined image dataset. The combined image dataset can have various relative percentages of synthetic versus real images (e.g., 50% synthetic and 50% real, 20% synthetic and 80% real, 90% synthetic and 10% real, etc.); in some variations, the relative percentages can be determined based on the end-use application (e.g., for cases wherein the end-use application includes evaluating a model that was trained on real-world data, a large percentage of synthetic data can be used to artificially increase the percentage of "edge cases" presented by the evaluation data), 

    PNG
    media_image1.png
    533
    428
    media_image1.png
    Greyscale

AAPA and Wrenninge are analogous art because they are from the same field of image analysis. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA the dataset disclosed by Wrenninge. The suggestion/motivation for doing so would have been to be able to adapt to different applications (Wrenninge paragraph [0073]). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claim 18, AAPA discloses a simulation platform and a neural network in communication with the platform, the neural network generates training dataset that is used to further train a model (AAPA specifically discloses “Known systems for performing specific tasks based on analysis of images are typically trained over a period of time. For example, an Artificial Intelligence System (AIS) is trained to recognize an object or a subject within an image. AISs are trained using training data.”) AAPA doesn’t disclose a hybrid neural network in communication with a with synthetic images that are generated by the simulation platform, wherein the synthetic images and real images are inputted to the hybrid neural network, and wherein the hybrid neural network generates an enhanced training dataset that is used to further train a model. Wrenninge discloses generating a plurality of synthetic images; combining the plurality of synthetic images with a plurality of real images to produce a training dataset, wherein the training dataset includes synthetic data that is generated based on any one of a plurality of attributes (figure 1 paragraphs [0070]-[0074] specifically discloses “Block S500 includes generating a synthetic image dataset. Block S500 functions to output a synthetic image dataset, made up of intrinsically labelled images, as a result of the procedural combining synthetic and real images into a combined image dataset. The combined image dataset can have various relative percentages of synthetic versus real images (e.g., 50% synthetic and 50% real, 20% synthetic and 80% real, 90% synthetic and 10% real, etc.); in some variations, the relative percentages can be determined based on the end-use application (e.g., for cases wherein the end-use application includes evaluating a model that was trained on real-world data, a large percentage of synthetic data can be used to artificially increase the percentage of "edge cases" presented by the evaluation data), based on the desired dataset size (e.g., wherein there are insufficient real images to provide an adequate desired dataset size, and the remainder are produced via synthetic image generation), or otherwise suitably determined.”) AAPA and Wrenninge are analogous art because they are from the same field of image analysis. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA the dataset disclosed by Wrenninge. The suggestion/motivation for doing so would have been to be able to adapt to different applications (Wrenninge paragraph [0073]). See also KSR above.
Regarding claim 2, AAPA and Wrenninge disclose claim 1, Wrenninge also discloses a machine learning (ML) model (paragraph [0003] Wrenninge specifically discloses “Large datasets are important for implementing machine learning (ML) solutions”)
deep learning networks, other ML networks, etc.)”)
Regarding claim 4, AAPA and Wrenninge disclose claim 1, Wrenninge also discloses statistical learning (paragraph [0076] a machine learning (ML) model specifically discloses “Approaches to train the models can include: analytical learning, artificial NN (e.g., CNN), backpropagation, boosting, Bayesian statistics, case-based reasoning, decision tree learning, inductive logic programming, Gaussian process regression, group method of data handling, kernel estimators, learning automata, learning classifier systems, minimum-message-length estimation, multilinear subspace learning, Naive Bayes classifier, maximum entropy classifier, conditional random field, nearest neighbor algorithm, probably approximately correct learning, ripple down rules, symbolic machine learning algorithms, subsymbolic machine learning algorithms, support vector machines, minimum complexity machines, random forests, ensembles of classifiers, ordinal classification, data pre-processing, imbalanced dataset handling, statistical relational learning, fuzzy classification algorithms, and any other suitable approaches. Alternatively, models can be trained utilizing unsupervised learning, and/or any other suitable learning process”)
Regarding claim 5, AAPA and Wrenninge disclose claim 1, Wrenninge also discloses a computer vision (paragraph [0025] Wrenninge specifically discloses “Eighth, variants of the method can confer improvements in computer-related technology (e.g., computer vision, vehicle control models, etc.)”)
Regarding claim 6, AAPA and Wrenninge disclose claim 1, AAPA also discloses an artificial intelligence system (AIS) (AAPA specifically discloses “Known systems for performing specific tasks based on analysis of images are typically trained over a period of time. For example, an Artificial Intelligence System (AIS) is trained to recognize an object or a subject within an image”)
Regarding claim 7, AAPA and Wrenninge disclose claim 1, Wrenninge also discloses procedural generation (paragraph [0017] Wrenninge specifically discloses “Output of the method preferably includes a synthetic dataset that includes realistic (e.g., closely approximating the real-world), intrinsically labeled (e.g., during procedural generation of the dataset)”)
Regarding claim 8, AAPA and Wrenninge disclose claim 1, Wrenninge also discloses computer graphic (paragraph [0025] Wrenninge specifically discloses “variants of the method can confer improvements in computer-related technology (e.g., image processing, image generation, image analysis, computer vision, vehicle control models, etc.)”)
Regarding claim 9, AAPA and Wrenninge disclose claim 1, Wrenninge also discloses altering at least one parameter associated with a real object that is represent in any one real image selected from the plurality of real images to generate a new synthetic image (figure 1 block S400 paragraph [0069] Wrenninge specifically discloses “Examples of parameters on which augmentation can be based (e.g., utilized to augment a synthetic image) include: image transformation parameters (e.g., brightness, any other suitable parameters related to varying or altering the synthetic image subsequent to rendering”)
Regarding claim 10, AAPA and Wrenninge disclose claim 9, Wrenninge also discloses a group of attributes that includes environment, camera attribute, and scene information (figure 1 block S400 paragraph [0069] Wrenninge specifically discloses “Examples of parameters on which augmentation can be based (e.g., utilized to augment a synthetic image) include: image transformation parameters (e.g., brightness, dynamic range, etc.), geometric transformation parameters (e.g., governing translation, rotation, scaling, flipping, etc.), optical simulation parameters (e.g., governing lens properties, parametrized optical distortions related to virtual lenses or other media, lens flare, chromatic aberrations, other aberrations, PSF shape, etc.), simulated sensor or camera parameters (e.g., governing exposure level, sensor dynamic range, sensor black level, light response curve, static noise, temporal noise, shot noise, photon noise, color filter array/CFA arrangement, CFA filter characteristics, demosaicing, etc.), and any other suitable parameters related to varying or altering the synthetic image subsequent to rendering”)
parameters on which augmentation can be based (e.g., utilized to augment a synthetic image) include: image transformation parameters (e.g., brightness, dynamic range, etc.), geometric transformation parameters (e.g., governing translation, rotation, scaling, flipping, etc.), optical simulation parameters (e.g., governing lens properties, parametrized optical distortions related to virtual lenses or other media, lens flare, chromatic aberrations, other aberrations, PSF shape, etc.), simulated sensor or camera parameters (e.g., governing exposure level, sensor dynamic range, sensor black level, light response curve, static noise, temporal noise, shot noise, photon noise, color filter array/CFA arrangement, CFA filter characteristics, demosaicing, etc.), and any other suitable parameters related to varying or altering the synthetic image subsequent to rendering”)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Wrenninge as applied to claim 1 above, and further in view of Ratnesh (US 20200097742 A1).
Regarding claim 12, AAPA and Wrenninge disclose claim 1. AAPA and Wrenninge don’t specifically disclose updating the training dataset and retraining the system using the updated training dataset. Ratnesh discloses updating the training dataset and retraining the system using the updated training dataset (abstract figure 1 blocks 118 to 108 Ratnesh specifically discloses “The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same updating parameters of the neural network.”)  

    PNG
    media_image2.png
    380
    794
    media_image2.png
    Greyscale

AAPA, Wrenninge and Ratnesh are analogous art because they are from the same field of image analysis. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA and Wrenninge the updating disclosed by Ratnesh. The suggestion/motivation for doing so would have been to be able to optimize the convergence of the neural network” (Ratnesh paragraph [0029]).
 Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Wrenninge as applied to claim 1 above, and further in view of Swisher (US 20210192270 A1).
may be segmented (806) into a plurality of superpixels”)  

    PNG
    media_image3.png
    802
    515
    media_image3.png
    Greyscale

AAPA, Wrenninge and Swisher are analogous art because they are from the same field of image analysis. Before the effective filing date of the claimed invention, it would have 
Regarding claim 14, AAPA, Wrenninge and Swisher disclose claim 13, Swisher also discloses at least one superpixel in the segmented image (abstract figure 8 block 806 Swisher specifically discloses “Techniques disclosed herein relate to identifying individuals in digital images. In some embodiments, a digital image may be acquired (802) that captures an environment containing at least a first subject. A first portion of the digital image depicting the first subject may be segmented (806) into a plurality of superpixels”). Wrenninge also discloses altering a real image and generating, using the altered image, a new synthetic image (figure 1 block S400 paragraph [0069] Wrenninge specifically discloses “Examples of parameters on which augmentation can be based (e.g., utilized to augment a synthetic image) include: image transformation parameters (e.g., brightness, dynamic range, etc.), geometric transformation parameters (e.g., governing translation, rotation, scaling, flipping, etc.), optical simulation parameters (e.g., governing lens properties, parametrized optical distortions related to virtual lenses or other media, lens flare, chromatic aberrations, other aberrations, PSF shape, etc.), simulated sensor or camera parameters (e.g., governing exposure level, sensor dynamic range, sensor black level, light response curve, static noise, temporal noise, shot noise, photon noise, color filter array/CFA arrangement, CFA filter characteristics, demosaicing, etc.), and any other suitable parameters related to varying or altering the synthetic image subsequent to rendering”)
or if this is the first superpixel being analyzed, may get the first superpixel) and make it the "current" superpixel.”). 
Regarding claim 16, AAPA, Wrenninge and Swisher disclose claim 15, Swisher also discloses the group of superpixels represent a facial feature (abstract paragraph [0001] Swisher specifically discloses “The present disclosure is directed generally, but not exclusively, to identifying people in digital images. More particularly, but not exclusively, various methods and apparatus disclosed herein relate to identifying people in digital images using a combination of features such as clothing, accessories, hair, facial features, and so forth”). 
Regarding claim 17, AAPA, Wrenninge and Swisher disclose claim 15, AAPA also discloses an object in a real image, which is selected from the plurality of real images, wherein the object is a subject upon which the system is being trained (AAPA specifically discloses “Known systems for performing specific tasks based on analysis of images are typically trained over a period of time. For example, an Artificial Intelligence System (AIS) is trained to recognize an object or a subject within an image”) .Swisher also discloses the group of superpixels represents an object in a real image, which is selected from the plurality of real images, wherein the object is a subject upon which the system is being trained (abstract figure 8 block 806 Swisher specifically discloses “Techniques disclosed herein relate to identifying individuals in digital images. In some may be segmented (806) into a plurality of superpixels”). 
Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Wrenninge (US 20190156151 A1) in view of Ratnesh (US 20200097742 A1).
Regarding claim 19, Wrenninge discloses generating at least one training dataset (figure 1 paragraphs [0070]-[0074] specifically discloses “Block S500 includes generating a synthetic image dataset. Block S500 functions to output a synthetic image dataset, made up of intrinsically labelled images, as a result of the procedural generation, rendering, and/or augmentation Blocks of the method, for use in downstream applications (e.g., model training, model evaluation, image capture methodology validation, etc.).”); training a model using the training dataset (figure 1 paragraphs [0070]-[0074] specifically discloses “Block S500 includes generating a synthetic image dataset. Block S500 functions to output a synthetic image dataset, made up of intrinsically labelled images, as a result of the procedural generation, rendering, and/or augmentation Blocks of the method, for use in downstream applications (e.g., model training, model evaluation, image capture methodology validation, etc.).”); and testing the trained model using seed data (paragraph [0021] and [0087] specifically discloses “Fourth, variants of the method can enable testing and validation of previously-trained models. Synthetic datasets generated via the method can provide consistent, well-labeled testing and validation datasets against which a Testing the model includes: providing the synthetic image dataset to the CNN as an input, classifying objects within the dataset using the model to generate a set of object labels, comparing the set of object labels output by the CNN to the predetermined (e.g., intrinsically known) labels of each object depicted in the synthetic image dataset, and evaluating the successful classification rate of the CNN based on the comparison between the set of object labels and the predetermined labels”). Wrenninge doesn’t specifically disclose generating feedback from the model based on testing and improving the training dataset based on the generated feedback. Ratnesh discloses generating feedback from the model based on testing and improving the training dataset based on the generated feedback (abstract figure 1 blocks 118 to 108 Ratnesh specifically discloses “The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function. In addition, to further improve accuracy and efficiency, a sampling technique--referred to herein as batch sample--may be used to identify embeddings, during training, that are most meaningful for updating parameters of the neural network.”)  Wrenninge and Ratnesh are analogous art because they are from the same field of image analysis. Before the effective filing date 
	Regarding claim 20, Wrenninge and Ratnesh discloses claim 19, Wrenninge also discloses that the training dataset is a hybrid dataset and includes real data and synthetic data (figure 1 paragraphs [0070]-[0074] specifically discloses “Block S500 can thus also include combining   Block S500 can include combining synthetic and real images into a combined image dataset. The combined image dataset can have various relative percentages of synthetic versus real images (e.g., 50% synthetic and 50% real, 20% synthetic and 80% real, 90% synthetic and 10% real, etc.); in some variations, the relative percentages can be determined based on the end-use application (e.g., for cases wherein the end-use application includes evaluating a model that was trained on real-world data, a large percentage of synthetic data can be used to artificially increase the percentage of "edge cases" presented by the evaluation data), based on the desired dataset size (e.g., wherein there are insufficient real images to provide an adequate desired dataset size, and the remainder are produced via synthetic image generation), or otherwise suitably determined.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhai (US 20160299685 A1) discloses neural network for keyboard input decoding. Specifically discloses in paragraph [0068] that “In some examples, when data is limited, particularly for training larger artificial network networks of neural networks 48 that model both temporal-spatial regularities and language regularities at the same time, synthetic data can be used in training Touch or gesture synthesizers implemented by keyboard module 22 may model and extrapolate smaller amount of human spatial data to larger number of and unknown words, which in turn can be combined with real recorded text (e.g emails) that reflect the target applications of keyboard such as email, sms, social networks and blog postings
Swisher (US 20180300540 A1) discloses person identification systems and methods.
Wang (US 10198654 B2) discloses automated saliency map estimation specifically discloses “Thereafter, the image 606 (also indicated I) is segmented, at operation 715, into multiple (n) superpixels”.
Meinert (US 20190197207 A1) discloses inverse simulating a plurality of fibers specifically discloses “Note that the synthetic training data generated according to the method of FIG. 7 can be used alone to train the neural network, or it can be combined with real training data”.
Toshev (US 20200114506 A1) discloses viewpoint invariant visual serving of robot end effector using recurrent neural network specifically discloses “some of those implementations utilize a novel recurrent convolutional neural 
Madasu (US 20200190957 A1) discloses rate of penetration optimization for wellbores using machine learning specifically discloses “Combining the real-time and synthetic data allows training and optimization with data that is more extensive than might be possible if using real-time data alone, since it is not always possible to obtain real-time data across the variable domain in a reasonable amount of time”.
Lindeman (US 20210081698 A1) discloses systems and methods for physical object analysis specifically discloses “In some embodiments, synthetic training data can be combined with real training data for enhanced hybrid approach to creating algorithms.” … “Fundamental to the process is the quantity of synthetic subject data that is combined with the quantity of real subject data for each of the detections that are being trained for influencing the accuracy of the training.”
Soni (US 20210279869 A1	) discloses deep neural network based identification of realistic synthetic images generated using a generative adversarial network specifically discloses “
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN A TORRES/           Primary Examiner, Art Unit 2636